-Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Claims 1-5 are pending for the examination in the application filed on 12/15/2020.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
The certified copy has been filed on 01/14/2020. Receipt is acknowledged of certified copies of papers
required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sukegawa
(US Publication No. 20070031010 A1, Granted U.S. Patent 7454041 B2; citations herein below taken
from the Patent 7454041 B2), and further in view of Takenouchi (US Publication 20210397685).
Regarding claim 1, Sukegawa discloses  memory configured to store, in advance, a face image of each of a plurality of persons who that is permitted to enter (col. 4, lines 3-27: A person recognition apparatus for recognizing a person by a face image, comprising: a storage unit which stores face images of users in one-to-one correspondence with identification information given to these users, and which also stores, for a face image having a similar face image, information indicating the existence of the similar face image) a zone in association with information on the zone (col. 23, lines 1-11: This registration information holding unit 109 records information indicating a registrant and status information (e.g., the date, time, and location of registration) in accordance with registration information (dictionary data)); the processor configured to determine a zone where a cut-out the image is captured based on the identification information of the camera (col. 13, lines 13-22: As this last dictionary update log, it is only necessary to display, e.g., the date/time of dictionary update, the location of dictionary update, and a face image of a person to be authenticated when dictionary update is); the processor configured to collate the face cut-out images with the face image of each of the plurality of persons that is permitted to enter the zone (col. 3, lines 5-27: a recognition unit which, when an image to be recognized is input by the image input unit, recognizes the person to be authenticated by collating a feature amount extracted by the feature amount extractor with registration information held in the registration information holding unit); the processor configured to, when the processor determines by collation that a face image of one of the plurality of people appearing in the face cut-out images is not among the face image of each of the plurality of persons that is permitted to enter the zone, superimpose a detection frame indicating the face image of the one of the plurality of people that is not permitted to enter the zone on one of the face cut-out images corresponding to the one of the plurality of people, and output the one of the face cut-out images with the detection frame (col. 48, lines 40-58: to notify the manager of unauthorized access by the maintenance PC 244, information indicating the unauthorized access and a photographed face image are transmitted to the maintenance PC 244 across the LAN and displayed on the display) and (col. 48, lines 60-67: In the above embodiment, unauthorized access is notified on the basis of the result of collation with the special dictionary 238b for alarm output).
In a similar field of endeavor of face authentication, Takenouchi teaches a processor configured to detect faces of a plurality of people in an image captured by a camera having identification information, and generate face cut-out images obtained by cutting out detected face portions of the plurality of people ([0043] When the faces of multiple people appear in one image, the feature value extraction part 201 identifies the facial area of each person in the image and computes a plurality of feature information items).
It would have been obvious to one of ordinary skill in the art, prior to the filing date of the presently filed invention, to combine Sukegawa’s disclosure with Takenouchi’s teaching, to find multiple faces from a single image in order to prevent an incident of tailgating. 
Regarding claim 2, Sukegawa discloses wherein the memory further stores, in association with the face image of each of the plurality of persons, information on an expiration date for which entry in the zone is permitted (col. 49, lines 10-22: a face pattern of a person whose available period has expired or is close to expiration is registered in the special dictionary); wherein the processor further determines whether the expiration date corresponding to a face image of one of the plurality of persons that is permitted to enter the zone has expired when the processor determines by collation that there is face image which corresponds to the face image of the one of the plurality of persons that is permitted to enter the zone (Col 49, lines 10-25: In the above embodiment, the special dictionary 238b for detecting unauthorized access is formed to notify unauthorized access. However, it is also possible to search for a specific person by a face image by using another means. For example, when an available period for using the face image collating apparatus is set, a face pattern of a person whose available period has expired or is close to expiration is registered in the special dictionary 238b. If this person whose available period has expired (or is close to expiration) is detected, information indicating that the available period has expired (or is close to expiration) is displayed on the display 244a. This allows the user to readily recognize that his or her available period has expired (or is close to expiration)); and wherein the processor superimposes the detection frame indicting the face image of the second one of the plurality of people whose expiration date has expired on a second one of the face cut-out images corresponding to the second one of the plurality of people when the processor determines that the expiration date has expired ((Col 49, lines 10-25: In the above embodiment, the special dictionary 238b for detecting unauthorized access is formed to notify unauthorized access. However, it is also possible to search for a specific person by a face image by using another means. For example, when an available period for using the face image collating apparatus is set, a face pattern of a person whose available period has expired or is close to expiration is registered in the special dictionary 238b. If this person whose available period has expired (or is close to expiration) is detected, information indicating that the available period has expired (or is close to expiration) is displayed on the display 244a), and outputs the second one of the face cut-out images with the detection frame (Fig 6: unauthorized entry).
Sukegawa does not disclose of a second one of the plurality of people appearing in the face cut-out images. In a similar field of endeavor of face authentication, Takenouchi teaches a second one of the plurality of people appearing in the face cut-out images ([0043] When the faces of multiple people appear in one image, the feature value extraction part 201 identifies the facial area of each person in the image and computes a plurality of feature information items).
It would have been obvious to one of ordinary skill in the art, prior to the filing date of the presently filed invention, to combine Sukegawa’s disclosure with Takenouchi’s teaching, to track multiple faces from a single image in order to prevent an incident of tailgating. 
Regarding claim 4, Sukegawa discloses the face authentication system according to claim 1, wherein the memory stores information on an expiration date for which entry in the zone is permitted in association with the face image of each of the plurality of persons, and continuously stores a face image of a person whose expiration date has expired (col. 49, lines 10-22: a face pattern of a person whose available period has expired or is close to expiration is registered in the special dictionary), and continuously stores the information on the zone (col. 23, lines 1-11: This registration information holding unit 109 records information indicating a registrant and status information (e.g., the date, time, and location of registration) in accordance with registration information (dictionary data)) and the information on the expiration date which are stored in association with the face image of the person whose expiration date has expired (col. 49, lines 10-22: a face pattern of a person whose available period has expired or is close to expiration is registered in the special dictionary).
Regarding claim 5, Sukegawa discloses storing, in advance, a face image of each of a plurality of persons that is permitted to enter a zone in association with information on the zone; and generating face cut-out images obtained by cutting out detected face portions of the plurality of people; the processor configured to determine a zone where a cut-out the image is captured based on the identification information of the camera (col. 13, lines 13-22: As this last dictionary update log, it is only necessary to display, e.g., the date/time of dictionary update, the location of dictionary update, and a face image of a person to be authenticated when dictionary update is); the processor configured to collate the face cut-out images with the face image of each of the plurality of persons that is permitted to enter the zone (col. 3, lines 5-27: a recognition unit which, when an image to be recognized is input by the image input unit, recognizes the person to be authenticated by collating a feature amount extracted by the feature amount extractor with registration information held in the registration information holding unit); when the processor determines by collation that a face image of  one of the plurality of people appearing in the face cut-out images is not among the face image of each of the plurality of persons that is permitted to enter the zone, superimpose a detection frame indicating the face image of the one of the plurality of people that is not permitted to enter the zone on one of the face cut-out images corresponding to the one of the plurality of people, and output the one of the face cut-out images with the detection frame (col. 48, lines 40-58: to notify the manager of unauthorized access by the maintenance PC 244, information indicating the unauthorized access and a photographed face image are transmitted to the maintenance PC 244 across the LAN and displayed on the display) and (col. 48, lines 60-67: In the above embodiment, unauthorized access is notified on the basis of the result of collation with the special dictionary 238b for alarm output).
Sukegawa does not disclose detecting faces of a plurality of people in an image captured by a camera having identification information. In a similar field of endeavor of face authentication, Takenouchi teaches detecting faces of a plurality of people in an image captured by a camera having identification information ([0043] When the faces of multiple people appear in one image, the feature value extraction part 201 identifies the facial area of each person in the image and computes a plurality of feature information items).
It would have been obvious to one of ordinary skill in the art, prior to the filing date of the presently filed invention, to combine Sukegawa’s disclosure with Takenouchi’s teaching, to track multiple faces from a single image in order to prevent an incident of tailgating. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sukegawa (US Publication
No. 7454041 B2), in view of Takenouchi (US Publication 20210397685), and further in view of Puchek (US Publication No. 2002/0094111 A1).
In claim 3, Sukegawa discloses the face authentication system according to claim 1, wherein the memory further stores, in association with the face image of each of the plurality of persons, information on an expiration date for which entry in the zone is permitted (col. 49, lines 10-22: a face pattern of a person whose available period has expired or is close to expiration is registered in the special dictionary). Sukegawa does not disclose the processor that deletes, from the memory, a face image of a person whose expiration date has expired, and deletes the information on the zone and the information on the expiration date which are stored in association with the face image of the person whose expiration date has expired. 
In the same field of endeavor, Puchek discloses the processor that deletes, from the memory, a face image of a person whose expiration date has expired, and deletes the information on the zone and the information on the expiration date which are stored in association with the face image of the person whose expiration date has expired (para. [0034] enrollment data can be deleted or modified as needed. For example, when a household employee is terminated, it may be desirable to delete the person's template so that they will not be granted access to the facilities in the future). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Sukegawa and Takenouchi with the teachings of Puchek to delete a face image and information regarding the face image of a person who’s authentication has expired as disclosed by Puchek, as by modifying Sukegawa’s invention where the storage stores the face image of each of the plurality of persons and information on an expiration date for which entry is permitted, the modification would free up space in the RAM and not grant an unauthorized person access to the area.
Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sukegawa
(US Publication No. 20070031010 A1, Granted U.S. Patent 7454041 B2; citations herein below taken
from the Patent 7454041 B2), in view of Takenouchi (US Publication 20210397685), and further in view of Ainsworth (US Publication 20210201269).
Regarding claim 6, Sukegawa discloses output the one of the face cut-out images with the detection frame together with the face image (Figure 25).
Sukegawa does not disclose wherein the memory stores, in advance, a face image of each of a second plurality of persons that is permitted to enter a second zone in association with information on the second zone the processor is configured to collate the one of the face cut-out images of the one of the plurality of people that is not permitted to enter the zone with the face image of each of the second plurality of persons that is permitted to enter the second zone, and the processor is configured to, when the processor determines by collation that the one of the plurality of people that is not permitted to enter the zone is permitted to enter the second zone, output the one of the face cut-out images with the detection frame together with the face image of one of the second plurality of persons which indicates that the one of the plurality of people is permitted to enter the second zone, whereby the one of the face cut-out images with the detection frame is different than the face image of the one of the second plurality of persons which indicates that the one of the plurality of people is permitted to enter the second zone.
In a similar field of endeavor of tailgate prevention, Ainsworth discloses wherein the memory stores, in advance, a face image of each of a second plurality of persons that is permitted to enter a second zone in association with information on the second zone ([0055] The ERM system 138 is preferably as described hereinabove. As such, it has an employee database 139 that stores employee records 123 of employees 60. The employee records 123 include information for identifying each employee and locations of desks 45 within the building 50 for the employees. In more detail, each employee record 123 typically includes a name 24, an employee number 32, a badge number 34, a badge photo 36, an authorization level 151, and one or more desk locations 161. The desk locations 161 list the locations of desks that each employee is authorized to be present at or is otherwise expected to be near during work hours), the processor is configured to collate the one of the face cut-out images of the one of the plurality of people that is not permitted to enter the zone with the face image of each of the second plurality of persons that is permitted to enter the second zone ([0124] The facial recognition module 107 provides a stream of facial metadata 250 in response to the analysis. The metadata 250 includes the list of identified and authorized faces, the list of unidentified faces, and the list of identified but unauthorized faces, in examples. The metadata 250 also includes spatial position information of the faces of the users 60 within the image data 99) and ([0126] The verification and tracking system 156 analyzes the contents of the metadata 250 (such as the identification information and the spatial information) to handle different tailgating scenarios), and the processor is configured to, when the processor determines by collation that the one of the plurality of people that is not permitted to enter the zone is permitted to enter the second zone ([0124] facial recognition module 107 provides a stream of facial metadata 250 in response to the analysis. The metadata 250 includes the list of identified and authorized faces, the list of unidentified faces, and the list of identified but unauthorized faces, in examples. The metadata 250 also includes spatial position information of the faces of the users 60 within the image data 99 and [0126] The verification and tracking system 156 analyzes the contents of the metadata 250 (such as the identification information and the spatial information) to handle different tailgating scenarios.), of one of the second plurality of persons which indicates that the one of the plurality of people is permitted to enter the second zone (0127] In a first tailgating scenario, user 60A is an authorized user that is followed closely by another authorized person 60B. The verification and tracking system 156 determines that user 60B is an authorized user from the metadata 250 and sends the unlock signal to the door controller 112 to enables both users 60A and 60B to obtain access), whereby the one of the face cut-out images with the detection frame is different than the face image of the one of the second plurality of persons which indicates that the one of the plurality of people is permitted to enter the second zone ([0124] list of identified but unauthorized faces; [0055] In more detail, each employee record 123 typically includes a name 24, an employee number 32, a badge number 34, a badge photo 36, an authorization level 151, and one or more desk locations 161. The desk locations 161 list the locations of desks that each employee is authorized to be present at) and ([0128]in a second tailgating scenario, user 60A is an authorized user that is followed closely by an unauthorized person 60B. The verification and tracking system 156 determines that user 60B is an unauthorized user from the metadata 250).
In this application, there is a difference between an unauthorized user (someone who works at a company that does not have access to some of the rooms in the company building) and an unidentified face (someone who has never been at the company before, ex. Visitor). One can say that an unauthorized person has access to other parts of the building which is stored in the metadata, as stated in paragraph [0055]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Sukegawa and Takenouchi with the teachings of Ainsworth, to notify a user that they are authorized or unauthorized in an entry security system in order to prevent tailgating from occurring. 
Regarding claim 7, Sukegawa discloses output the one of the face cut-out images with the detection frame together (Figure 25). Sukegawa does not disclose wherein the memory stores, in advance, face images a second plurality of persons that is permitted to enter a plurality of zones in association with information on the plurality of zones, the zone being one of the plurality of zones, the processor is configured to collate the one of the face cut-out images of the one of the plurality of people that is not permitted to enter the zone with the face images of the second plurality of persons that is permitted to enter the plurality of zones, and the processor is configured to, when the processor determines by collation that the one of the plurality of people that is not permitted to enter the zone is not permitted to enter any of the plurality of zones, indicia which indicates that the one of the plurality of people is not permitted to enter any of the plurality of zones.
In a similar field of endeavor of tailgate prevention, Ainsworth discloses wherein the memory stores, in advance, face images a second plurality of persons that is permitted to enter a plurality of zones in association with information on the plurality of zones ([0055] The ERM system 138 is preferably as described hereinabove. As such, it has an employee database 139 that stores employee records 123 of employees 60. The employee records 123 include information for identifying each employee and locations of desks 45 within the building 50 for the employees. In more detail, each employee record 123 typically includes a name 24, an employee number 32, a badge number 34, a badge photo 36, an authorization level 151, and one or more desk locations 161. The desk locations 161 list the locations of desks that each employee is authorized to be present at or is otherwise expected to be near during work hours), the zone being one of the plurality of zones ([0055] The desk locations 161 list the locations of desks that each employee is authorized to be present at or is otherwise expected to be near during work hours), the processor is configured to collate the one of the face cut-out images of the one of the plurality of people that is not permitted to enter the zone with the face images of the second plurality of persons that is permitted to enter the plurality of zones ([0124] facial recognition module 107 provides a stream of facial metadata 250 in response to the analysis. The metadata 250 includes the list of identified and authorized faces, the list of unidentified faces, and the list of identified but unauthorized faces, in examples. The metadata 250 also includes spatial position information of the faces of the users 60 within the image data 99), and the processor is configured to, when the processor determines by collation that the one of the plurality of people that is not permitted to enter the zone is not permitted to enter any of the plurality of zones, indicia which indicates that the one of the plurality of people is not permitted to enter any of the plurality of zones ([0129] a third tailgating scenario, user 60A is an authorized user that is followed closely by an unidentified person 60B. The verification and tracking system 156 determines that user 60B is an unidentified user from the metadata 250). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Sukegawa and Takenouchi with the teachings of Ainsworth, to notify a user that they are authorized or unauthorized in an entry security system in order to prevent tailgating from occurring.
Claim(s) 8 is rejected under 35 U.S.C. 103 as being anticipated by Sukegawa (US Publication No. 20070031010 A1, Granted U.S. Patent 7454041 B2; citations herein below taken from the Patent 7454041 B2), ion view of Takenouchi (US Publication 20210397685), and further in view of Cruz (US Pat No. 10949652 B1).
Regarding claim 8, Sukegawa discloses wherein the processor, when the processor determines by collation that there is a face image of a second one of the plurality of people appearing in the face cut-out images among the face image of each of the plurality of persons that is permitted to enter the zone ( Col 5, lines 60-68: A person recognition system having a face image collating apparatus which photographs a user's face image and collates the photographed face image with a face image stored beforehand in a collating dictionary; and Fig 11 for plurality of people permitted to enter zone).
Sukegawa does not disclose does not output a determination result. In a similar field of endeavor of face authentication and security, Cruz discloses does not output a determination result ( Col 5, lines 25-35: For example, if the user's face is present in the subsequent image (step 312), then a certain action may be taken (including ‘no action’ as a possible action—if the user of the authenticated session remains in direct view of the camera, a possible result is that no security issue has occurred and the transaction should be allowed to proceed)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Sukegawa with the teachings of Cruz, to prevent the system from slowing down since there is not a need for displaying an image for someone who is authenticated. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210342475 A1, US 20210399878 A1, US 20200097758 A1, US 20190268483 A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A NASHER whose telephone number is (571)272-1885. The examiner can normally be reached Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A NASHER/               Examiner, Art Unit 2666                                                                                                                                                                                         
/EMILY C TERRELL/               Supervisory Patent Examiner, Art Unit 2666